Name: 86/176/EEC: Commission Decision of 9 April 1986 approving an addendum to the programme relating to the processing and marketing of flax in France pursuant to Council Regulation (EEC) No 355/77 (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  plant product
 Date Published: 1986-05-16

 Avis juridique important|31986D017686/176/EEC: Commission Decision of 9 April 1986 approving an addendum to the programme relating to the processing and marketing of flax in France pursuant to Council Regulation (EEC) No 355/77 (Only the French text is authentic) Official Journal L 130 , 16/05/1986 P. 0056 - 0056*****COMMISSION DECISION of 9 April 1986 approving an addendum to the programme relating to the processing and marketing of flax in France pursuant to Council Regulation (EEC) No 355/77 (Only the French text is authentic) (86/176/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural and fishery products are processed and marketed (1), as last amended by Regulation (EEC) No 1247/85 (2), and in particular Articles 5 and 6 (f) thereof, Whereas on 18 June 1985 the French Government forwarded an addendum to the programme approved by Commission Decision 80/1314/EEC (3) relating to the processing and marketing of flax; Whereas this addendum relates exclusively to the flax-scutching industry in France; whereas its purpose is to permit the further pursuit of the objectives defined in the original programme, including: - modernization of traditional scutching methods, - adaption of fibre to the modernization of downstream industries, - improvement of marketing conditions for flax fibre; Whereas the addendum contains sufficient information, as required in Article 3 of Regulation (EEC) No 355/77, to show that the objectives of Article 1 of the Regulation can be achieved in respect of the flax sector; whereas the estimated time required for execution of the addendum does not exceed the limits laid down in Article 3 (1) (g) of the Regulation; Whereas the addendum does not contain sufficient details on investment relating to the upgrading of the by-products referred to in the addendum; whereas a favourable decision cannot therefore yet be taken in respect of these by-products; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The addendum to the programme relating to the processing and marketing of flax forwarded by the French Government pursuant to Regulation (EEC) No 355/77 on 18 June 1985 is hereby approved, with the exception of the part relating to the by-products referred to therein. Article 2 This Decision is addressed to the French Republic. Done at Brussels, 9 April 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 130, 16. 5. 1981, p. 1. (3) OJ No L 380, 31. 12. 1980, p. 7.